Citation Nr: 1705529	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  07-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1979 to January 1980, with additional periods of active duty from May 2002 to November 2002 and February 2003 to August 2003.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

When this case was before the Board in June 2011, it was remanded for additional development.  When it was before the Board in July 2013, the Veteran's appeal was denied.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), and in February 2014, the Court granted a joint motion of the parties to remand the Veteran's claim to the Board for action consistent with the joint motion.  In August 2014, the Board again remanded the case to accomplish the required development.  Most recently, in May 2016, the Veteran's case was remanded to the RO in order to obtain a VA examination with medical opinion.   

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's psychiatric disorder is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, diagnosed as major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Because the Board is granting the Veteran's service connection claim for an acquired psychiatric disorder, any error committed with respect to that claim is harmless. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's claim for an acquired psychiatric disorder is based upon his reports of depression initially manifesting in service.  He contends he had no prior psychiatric manifestations prior to his deployments in 2002 and 2003; however, he has indicated he developed psychiatric disorders as a result of his deployments.  

As noted in prior Board remands, the Veteran's service treatment records (STRs) show no evidence of psychiatric complaints, findings, or treatment prior to his first deployment in 2002.  However, one month after that deployment the record shows the Veteran reported experiencing a depressed mood due to family problems.  Thereafter, in a July 2003 post-deployment health assessment the Veteran checked a box again indicating he was experiencing depression, as well as excessive worry.  Based on the foregoing, the Board finds evidence of psychiatric manifestations present in service. 

Following service, the Veteran initially began receiving psychiatric care at the San Juan VAMC in November 2005.  At that time, the Veteran reported he was experiencing depressed mood with high irritability.  He stated he had been "feeling depressed for a long time" but his symptoms had worsened in the last several months.  In that respect, the Veteran reported a number of familial stressors that had occurred during his deployments, including his daughter's pregnancy and his mother's death.  Based on his reports, the Veteran was diagnosed with a depressive disorder.  The Board notes the Veteran underwent VA examinations in August 2011, and most recently in June 2016, wherein he was also diagnosed with a depressive disorder.  As such, the Board finds a current disability has clearly been established in the course of this claim.  Therefore, the central issue that must be resolved in this case is whether a nexus exists between the Veteran's currently diagnosed depressive disorder and his in-service psychiatric manifestations.  

In this case, the RO has obtained three medical opinions from two different psychiatric examiners at the San Juan VAMC.  However, as noted in the Board's May 2016 remand, the August 2011 and September 2014 examiner's opinions were found to be fatally flawed.  Specifically in the May 2016 remand, the Board indicated the examiner inappropriately relied solely on a lack of formal psychiatric treatment or diagnosis following the Veteran's 2003 deployment when she determined a "temporal relationship between the depressive disorder and the [V]eteran's miliary service" could not be established.  In the May 2016 remand directives, the Board expressly indicated that, in the course of the requested examination, the examiner should consider and discuss the Veteran's competent lay statements.  

Thereafter, the Veteran underwent a VA examination in June 2016.  However, the Board finds this examiner's medical opinion contains the same fatal flaws as the prior VA examiner.  Specifically, the examiner initially noted the Veteran's reports of depressed mood in service, but found no psychiatric treatment or findings in service.  The examiner further noted that the Veteran's reports of a depressed mood in his post-deployment questionnaire was not a "formal psychiatric diagnosis."  Then the examiner noted the Veteran's initial reports of family problems, but in no way discussed his indication that many of those problems originated during his deployments.  The examiner then stated she found "no evidence of significant occupational or social impairment" in his 32 year work history, but again wholly failed to explain how or why this fact was relevant.  In sum, the examiner appeared to base her entire negative medical opinion on the fact that the Veteran was not diagnosed or treated for a psychiatric disorder until two years after his discharge from service.  Unfortunately, she ignored the Board's clear instruction to state whether the Veteran's in-service psychiatric symptoms may have contributed to some degree to his current psychiatric condition.  

By contrast the Board notes that both the Veteran's clinical care providers, as well as the above-noted VA examiners have utilized the Veteran's competent reports of depressed mood, trouble sleeping, and irritability when establishing their depressive disorder diagnoses.  In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").  

In this case, the Veteran has reported that his life and emotional health took a turn for the worse since his military service, and that he had not been the same person since.  He has also reported the he never experienced his depressed mood prior to his deployments, but has experienced these manifestations ever since.  The Board finds the Veteran competent to report his mood.  Moreover, as noted above both the Veteran's treating clinicians and VA examiners have utilized the Veteran's reports when consistently diagnosing him with a depressive disorder since November 2005.  The Veteran has indicated these same symptoms initially manifested in service, and continued until he sought treatment in November 2005.  

It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing an ongoing depressed mood following his deployments to be at least as probative as the above-noted VA examiners' findings, as the Veteran is indeed the only person truly capable of such observation.  
In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed depressive disorder and his in-service psychiatric manifestations is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his acquired psychiatric disorder.


ORDER

Service connection for psychiatric disability, diagnosed as a major depressive disorder, is granted.




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


